FOURTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS FOURTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) made
this 16th day of December, 2007 by and between ACURA PHARMACEUTICALS, INC.,
(formerly Halsey Drug Co., Inc.), a New York corporation (the “Corporation”),
with offices at 616 N. North Court, Suite 120, Palatine, Illinois 60067 and
PETER A. CLEMENS (the “Employee”).


RECITALS
 

A.
The Corporation and the Employee executed an employment agreement dated as of
March 10, 1998, as amended on three occasions (the “Employment Agreement”).




B.
The Corporation and the Employee now desire to further amend the Employment
Agreement as provided herein.

 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the parties agree as follows:


1. Section 8.6(A) is hereby deleted and replaced with the following:


“(A) In the event of a termination of Employee's employment with the Corporation
without Cause or a termination by Employee of his employment with the
Corporation for Good Reason, prior to the last day of the Initial Term or any
Renewal Term, the Corporation shall pay to Employee, in a single lump sum in
cash within thirty (30) days after the date of termination, in the case of a
termination without Cause, and six months and one day after termination, in the
case of termination for Good Reason (including termination following a Change of
Control as provided in Section 8.7) an amount equal to (a) his then accrued and
unpaid base salary plus bonuses through and including the date of termination,
plus (b) the greater of (i) $280,000, or (ii) twice the Employee's Annual Base
Salary in effect immediately prior to the date of termination.”


2. Section 13.10 is added to the agreement as follows:


13.10 Section 409A Option Agreement. Notwithstanding anything contained herein
to the contrary, in the event of a conflict between this Agreement and the
Section 409A Non-Qualified Stock Option Agreement dated on or about February,
2006, as amended (the “409A Agreement”), with respect to the exercise of options
covered thereunder (including the period during which they may be exercised),
the provisions of the 409A Agreement shall control.
 
3. Except as expressly amended by this Amendment, the Employment Agreement
remains in full force and effect. Capitalized terms used herein shall have the
same meaning as in the Employment Agreement unless otherwise defined herein.
This Amendment shall be governed and construed and enforced in accordance with
the local laws of the State of New York applicable to agreements made and to be
performed entirely in New York.
 

--------------------------------------------------------------------------------


 
4. This Amendment may be executed in one or more facsimile or original
counterparts, each of which shall be deemed an original, but all of which taken
together will constitute one and the same instrument.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 

 
ACURA PHARMACEUTICALS, INC.
 
 
 
By: 
/s/ Andrew D. Reddick    
Name: Andrew D. Reddick
   
Title: President and
   
Chief Executive Officer
   
 
 
EMPLOYEE
     
By: 
/s/ Peter A. Clemens    
Peter A. Clemens

 
2

--------------------------------------------------------------------------------

